DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on 05 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 October 2021.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
- Claim 1, lines 7-8, “two vertical beams” should read --two of the vertical beams--
- Claim 1, lines 22-23, “at least two support channels” should read --at least two of the support channels--
- Claim 3, lines 2-3, “the support channel” should read --each support channel--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 10, it is unclear how the first and second plates relate to the plate recited in claim 1.  It appears applicant intends to redefine the plate in claim 1, and therefore the claim requires appropriate correction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (US Pat. No. 4,762,235).
In regards to claim 14, Howard teaches a multi-bay merchandising display comprising: a rectangular frame (1) comprising a support side and an opposing open side; a first lateral support (3) secured to the support side of the rectangular frame; a second lateral support (3) disposed below the first lateral support and secured to the support side of the rectangular frame; support channels (23) extending vertically between the first lateral support bar and the second lateral support bar, wherein each support channel of the support channels are secured at an upper end to the first lateral support bar and at a lower end to the second lateral support bar; and a shelf (4) adjustably secured to and extending outward from at least two support channels, wherein the shelf comprises a first end and a second end, the shelf is secured to the at least two support channels at the first end, the shelf further 

    PNG
    media_image1.png
    469
    657
    media_image1.png
    Greyscale

In regards to claim 15, Howard teaches a first plate and a second plate, wherein the first plate is secured to the first longitudinal brace of the shelf and a second plate is secured to the second longitudinal brace of the shelf (see annotated figure above).
In regards to claim 16, Howard teaches the merchandise is stopped from falling off of the shelf by the first and second plates (i.e.; product P is push forward with 45 against the plates).
In regards to claim 19, Howard teaches a second lateral brace extending between and connecting the first and second longitudinal braces (see annotate figure above).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US Pat. No. 4,762,235) in view of Stein (US Pat. No. 6,382,487 B1).
In regards to claim 17, Howard teaches the first and second vertical braces (48, 49) each have apertures, the display further comprises pins (46) that adjustably secure the vertical braces to the support channels.  Howard does not particularly teach the use of hitch pins.  However, Stein teaches the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US Pat. No. 4,762,235) in view of Ford et al. (US Pat. No. 10,537,191 B2).
In regards to claim 18, Howard does not teach the first and second vertical braces each comprise an arcuate ramp connecting the vertical braces and the longitudinal braces.  Ford teaches first and second vertical braces (portion comprising 150) each comprise an arcuate ramp connecting the vertical braces and the longitudinal braces (140, 142; See Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Howard’s first and second vertical braces to each comprise an arcuate ramp connecting the vertical braces and the longitudinal braces as taught by Ford.  The motivation would have been for the purpose strengthening the material between the vertical and longitudinal braces with added material.
Allowable Subject Matter
Claims 1-3, 5-9 and 11-13 are allowed.  Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Howard, discussed above, teaches a similar display.  However, Howard does not anticipate, and the prior art of record does not make obvious the particular structural limitations of the frame of Applicant’s claimed invention in combination with the claimed adjustable shelves.  Also, see Bergdoll et al. (US Pat. No. 8,607,997 B2) having a similar frame and shelving.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for additional merchandise displays having frames with shelving.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631